PALMER, J.
In this consolidated appeal, H.C.M. (defendant) appeals several juvenile delinquency disposition orders. We affirm in part, and reverse in part.
As to defendant’s contention that the trial court erred in finding him guilty of resisting arrest without violence, we conclude that the State’s evidence was sufficient to overcome the defendant’s judgment of acquittal motion and, accordingly, affirm.
As to the defendant’s argument that the trial court reversibly erred in imposing $5,500.00 in court fines ($5,000.00 in the first case and $500.00 in the second case), we agree, based upon the reasoning of J.S. v. State, 920 So.2d 752 (Fla. 5th DCA 2006), and strike said fines.
ADJUDICATION AND DISPOSITION ORDERS AFFIRMED, FINES STRICKEN.
SHARP, W., and LAWSON, JJ., concur.